                       Case 1:20-cv-02154-LGS Document 235 Filed 06/15/21 Page 1 of 1
                                           The application is GRANTED. The parties shall jointly file a single motion to
                                           seal any portions of their submissions in support of or opposition to the
                                           cross-motions for summary judgment on July 1, 2021. To the extent the
                                           parties seek to redact portions of their submissions based on confidentiality
                                           designations of non-party Navient Solutions, LLC ("Navient"), by July 1, 2021,
           VIA ECF                         they shall serve such single motion to seal, as well as copies of the
                                           submissions showing the proposed redactions based on the documents
The Honorable Lorna G. Schofield           Navient  has designated as "Confidential," but redacting any proposed
United States District Court               redactions based on documents the parties have designated as
Southern District of New York              "Confidential." By July 8, 2021, Navient shall file any letter in support of the
Thurgood Marshall United States Courthouse motion.
40 Foley Square                            The parties' joint single motion to seal will supersede the currently pending
New York, NY 10007                         motions to seal at Docket Nos. 198, 204, 205, 210, 222 and 226. Those
                                           motions are denied as moot. The Clerk of Court is respectfully directed to
                                           close the motions at Docket Nos. 198, 204, 205, 210, 222, 226 and 234, and
                                           to maintain the sealing that is in place.
                                              So Ordered.
                                              Dated: June 15, 2021
                                                      New York, New York
                RE:     DiDonato, Francis v. GC Services Limited Partnership, et al.
                            Civil Case No. 1:20-02154 (LGS) (S.D.N.Y.)

              Dear Judge Schofield:

                     We represent Defendant GC Services Limited Partnership (“GCS”) in the above-
              referenced matter. We write on behalf of all parties with regard to Your Honor’s Order (Doc.
              206) for the parties to jointly file any motion to seal portions of their briefing in support of or
              opposition to the cross-motions for summary judgment, by June 24, 2021.

                     The parties respectfully request the Court adjourn the deadlines in the Order by one
              week, such that the joint motion will be due July 1, 2021, the deadline to serve Navient
              Solutions, LLC will be July 1, 2021, and Navient Solutions, LLC’s deadline to file a letter in
              support of the motion will be July 8, 2021. Defendants will be filing their Reply to Plaintiff’s
              Opposition to Defendants’ Counter-Motion for Summary Judgment (“Reply”) by June 24, 2021.
              Defendants anticipate additional confidentiality designations in conjunction with their Reply.
              The parties wish to extend the deadline order to permit time to address these additional
              confidentiality designation issues in their joint motion.

                      Your Honor’s attention and courtesies in this matter are greatly appreciated.
                                                             Respectfully submitted,


                                                             /s/Hilary Palazzolo
                                                             HILARY PALAZZOLO
                                                             Attorney for
                                                             GC Services Limited Partnership
             cc: All Counsel of Record (via ECF)
             _____________________________________________________________________________________
                          Hilary L. Palazzolo | Partner | Licensed in Michigan and Minnesota
                           7201 N. Classen Blvd., Suite 204, Oklahoma City, Oklahoma 73116
                       Direct: 405-445-7420 | Facsimile: 405-445-7421 | hilary@rudnickifirm.com
